DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.
 
Status of the Claims
	Claims 1-4 and 6-9 are pending in the application. 
	In the response filed 30 June 2021, claims 1-3 were amended and claim 5 was canceled.  These amendments have been entered.

Drawings
	Examiner notes that the objection to the Drawings set forth in the Office Action mailed 05 April 2021 has been overcome by the cancellation of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holierhoek (US Patent Application Publication 2006/0193681) in view of Applicant’s Admitted Prior Art (see instant Figs. 5 and 6).
	Re Claim 1:  Holierhoek discloses a ball joint (300; see Figs. 5 and 6) comprising: 
a ball stud (302) having a spherical portion (306) at one end on a lower side in a vertical direction of a shaft portion (304) of the ball stud; 
a socket (318) having a bearing (308) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; 
a coupling member (Examiner notes that the portion of the shaft portion 304 that extends upward out of the boot 334 can be considered a “coupling member” since it would be used to connect the ball joint to a separate component, not shown; see annotated Fig. 5 below) coupled to the shaft portion on the other end side of the shaft portion; and 
a dust cover (334) integrally including a deformable body portion, a fixed portion (342) provided on one end side of the body portion and fixed to the socket (318), and a seal portion (at 344) provided on the other end side of the body portion so as to slide on the shaft portion, the dust cover being made of an elastic body, wherein
the shaft portion of the ball stud includes an annular concave portion (see annotated Fig. 5 below) and an annular convex portion (see annotated Fig. 5 below) that is disposed at a position above the annular concave portion and below a coupling part between the shaft portion and the coupling member, 
the coupling member is provided adjacent to the annular convex portion, 
an inner peripheral surface of the seal portion (at 344) of the dust cover (334) has a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular concave portion (see annotated Fig. 5 below) and a surface which is configured to be slidably in 
a top surface (336) of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member wherein the top surface does not include an inclined surface tapering down in diameter toward the opposite side away from the coupling member, and 
the shaft portion does not have a part which covers an area of the seal portion being in contact with the shaft portion or an area of the top surface of the seal portion.

    PNG
    media_image1.png
    693
    522
    media_image1.png
    Greyscale

Holierhoek fails to disclose wherein the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and
a gap is provided between the top surface of the seal portion and the coupling member.

Applicant’s Admitted Prior Art teaches the use of a ball joint (700; see instant Figs. 5 and 6) comprising a ball stud (710) having a spherical portion (see annotated Fig. 5 below) at one end (the lower end; Fig. 5) on a lower side in a vertical direction of a shaft portion (see annotated Fig. 5 below) of the ball stud; a socket (720) having a bearing (see annotated Fig. 5 below) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; a coupling member (730) coupled to the shaft portion on the other end side (at the upper end; Fig. 5) of the shaft portion; and a dust cover (740) integrally including a deformable body portion (741), a fixed portion (743) provided on one end side of the body portion and fixed to the socket (720), and a seal portion (742) provided on the other end side of the body portion so as to slide on the shaft portion (at 710), the dust cover being made of an elastic body, and further wherein 
the coupling member (730) includes a shaft hole (receiving the upper shaft portion of the ball stud 710) into which the shaft portion is inserted and a gap (731) that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device (732) that pinches and fixes two surface areas sandwiching a part provided with the gap (731) in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and


    PNG
    media_image2.png
    413
    719
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Holierhoek such that the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and a gap is provided between the top surface of the seal portion and the coupling member, as taught by Applicant’s Admitted Prior Art, for the purpose of easily connecting the ball joint to a separate component.
Re Claim 2:  Holierhoek discloses a ball joint (300; see Figs. 5 and 6) comprising: 
a ball stud (302) having a spherical portion (306) at one end on a lower side in a vertical direction of a shaft portion (304) of the ball stud; 
a socket (318) having a bearing (308) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; 

a dust cover (334) integrally including a deformable body portion, a fixed portion (342) provided on one end side of the body portion and fixed to the socket (318), and a seal portion (at 344) provided on the other end side of the body portion so as to slide on the shaft portion, the dust cover being made of an elastic body, wherein
the shaft portion of the ball stud includes an annular concave portion (see annotated Fig. 5 above) and an annular convex portion (see annotated Fig. 5 above) that is disposed at a position above the annular concave portion and below a coupling part between the shaft portion and the coupling member, 
the coupling member is provided adjacent to the annular convex portion, 
an inner peripheral surface of the seal portion (at 344) of the dust cover (334) has a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular concave portion (see annotated Fig. 5 above) and a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular convex portion (see annotated Fig. 5 above), and an outer peripheral surface side of the seal portion is provided with a clamping member (clamp 344) that clamps the seal portion to the shaft portion, 
a top surface (336) of the seal portion facing the coupling member is constituted by an inclined surface generated by the seal portion tapering down in diameter toward the coupling member, the top surface being located in its entirety at a position lower than a coupling-member-side edge of the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion, and 
the shaft portion does not have a part which covers an area of the seal portion being in contact with the shaft portion or an area of the top surface of the seal portion.

Holierhoek fails to disclose wherein the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and
a gap is provided between the top surface of the seal portion and the coupling member.

Applicant’s Admitted Prior Art teaches the use of a ball joint (700; see instant Figs. 5 and 6) comprising a ball stud (710) having a spherical portion (see annotated Fig. 5 above) at one end (the lower end; Fig. 5) on a lower side in a vertical direction of a shaft portion (see annotated Fig. 5 above) of the ball stud; a socket (720) having a bearing (see annotated Fig. 5 above) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; a coupling member (730) coupled to the shaft portion on the other end side (at the upper end; Fig. 5) of the shaft portion; and a dust cover (740) integrally including a deformable body portion (741), a fixed portion (743) provided on one end side of the body portion and fixed to the socket (720), and a seal portion (742) provided on the other end side of the body portion so as to slide on the shaft portion (at 710), the dust cover being made of an elastic body, and further wherein 
the coupling member (730) includes a shaft hole (receiving the upper shaft portion of the ball stud 710) into which the shaft portion is inserted and a gap (731) that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device (732) that pinches and fixes two surface areas sandwiching a part provided with the gap (731) in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Holierhoek such that the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and a gap is provided between the top surface of the seal portion and the coupling member, as taught by Applicant’s Admitted Prior Art, for the purpose of easily connecting the ball joint to a separate component.
Re Claim 3:  Holierhoek discloses a ball joint (300; see Figs. 5 and 6) comprising: 
a ball stud (302) having a spherical portion (306) at one end on a lower side in a vertical direction of a shaft portion (304) of the ball stud; 
a socket (318) having a bearing (308) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; 
a coupling member (Examiner notes that the portion of the shaft portion 304 that extends upward out of the boot 334 can be considered a “coupling member” since it would be used to connect the ball joint to a separate component, not shown; see annotated Fig. 5 above) coupled to the shaft portion on the other end side of the shaft portion; and 
a dust cover (334) integrally including a deformable body portion, a fixed portion (342) provided on one end side of the body portion and fixed to the socket (318), and a seal portion (at 344) provided on the other end side of the body portion so as to slide on the shaft portion, the dust cover being made of an elastic body, wherein

the coupling member is provided adjacent to the annular convex portion, 
an inner peripheral surface of the seal portion (at 344) of the dust cover (334) has a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular concave portion (see annotated Fig. 5 above) and a surface which is configured to be slidably in close contact with an outer peripheral surface of the annular convex portion (see annotated Fig. 5 above), and an outer peripheral surface side of the seal portion is provided with a clamping member (clamp 344) that clamps the seal portion to the shaft portion, 
a top surface (336) of the seal portion facing the coupling member is constituted by an inclined surface extending from a coupling-member-side edge of the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion and increasing in diameter toward the opposite side away from the coupling member, and 
the shaft portion does not have a part which covers an area of the seal portion being in contact with the shaft portion or an area of the top surface of the seal portion.
Holierhoek fails to disclose wherein the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and
a gap is provided between the top surface of the seal portion and the coupling member.

Applicant’s Admitted Prior Art teaches the use of a ball joint (700; see instant Figs. 5 and 6) comprising a ball stud (710) having a spherical portion (see annotated Fig. 5 above) at one end (the lower end; Fig. 5) on a lower side in a vertical direction of a shaft portion (see annotated Fig. 5 above) of the ball stud; a socket (720) having a bearing (see annotated Fig. 5 above) for the spherical portion, the socket supporting the ball stud allowing it to freely rotate and swing; a coupling member (730) coupled to the shaft portion on the other end side (at the upper end; Fig. 5) of the shaft portion; and a dust cover (740) integrally including a deformable body portion (741), a fixed portion (743) provided on one end side of the body portion and fixed to the socket (720), and a seal portion (742) provided on the other end side of the body portion so as to slide on the shaft portion (at 710), the dust cover being made of an elastic body, and further wherein 
the coupling member (730) includes a shaft hole (receiving the upper shaft portion of the ball stud 710) into which the shaft portion is inserted and a gap (731) that extends from the shaft hole to an outer wall surface of the coupling member, 
the shaft portion and the coupling member are coupled by a fixing device (732) that pinches and fixes two surface areas sandwiching a part provided with the gap (731) in the outer wall surface of the coupling member in a state in which the shaft portion is inserted into the shaft hole, and
a gap (see annotated Figs. 5 and 6 above) is provided between the top surface of the seal portion and the coupling member, for the purpose of connecting the ball joint to a separate component (by way of the knuckle 730).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Holierhoek such that the coupling member includes a shaft hole into which the shaft portion is inserted and a gap that extends from the shaft hole to an outer wall surface of the coupling member, the shaft portion and the coupling member are coupled by a fixing device that pinches and fixes two surface areas sandwiching a part provided with the gap Applicant’s Admitted Prior Art, for the purpose of easily connecting the ball joint to a separate component.
Re Claim 4:  Holierhoek further discloses a ball joint wherein the top surface (336; Fig. 5) of the seal portion is constituted by a tapered surface.
Re Claim 6:  Holierhoek further discloses a ball joint wherein the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular convex portion (see annotated Fig. 5 above) is constituted by a cylindrical surface (see Fig. 5).
Re Claim 7:  Holierhoek further discloses a ball joint wherein the inner peripheral surface of the seal portion which is configured to be slidably in close contact with the outer peripheral surface of the annular concave portion (see annotated Fig. 5 above) is constituted by a surface protruding radially inwardly (see Fig. 5.
Re Claim 8:  Holierhoek further discloses a ball joint wherein the inner peripheral surface of the seal portion has a surface which is configured to be slidably in close contact with an outer peripheral surface of the shaft portion (the cylindrical shaft portion directly below the “concave portion”; see annotated Fig. 5 above) below the surface which is configured to be slidably in close contact with the outer peripheral surface of the annular concave portion.
Re Claim 9:  Holierhoek further discloses a ball joint wherein the entire inner peripheral surface of the seal portion is configured to be slidably in close contact with the outer peripheral surface of the shaft portion.

Response to Arguments
Applicant’s arguments filed 30 June 2021 have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678